DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed 07/02/2021, with respect to the rejection(s) of claim(s) 2 and part of claim 6 (antecedent basis of “the forwarding element”) under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 2 and part of claim 6 has been withdrawn.  
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. The applicant has argued in substance that the examiner’s 112 rejections have been addressed via the 07/02/2021 claim amendments.  The examiner respectfully disagrees.  It appears that the applicant has not addressed the rejection of claim 6, where “the destination selector and set ID allocator” in line 5 (now lines 6-7) was rejected for lacking antecedent basis. Therefore, the rejection stands.
Applicant’s arguments with respect to claim(s) 1, 2 and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant has applicant has not specifically argued the double patenting rejection from the 04/07/2021 non-final rejection.  However, the examiner notes that the amendments filed on 07/02/2021 are sufficient in overcoming the outstanding double patenting rejection.  Therefore, the double patenting rejection of claims 1, 2 and 4-14 has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the destination selector and set ID allocator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al (Pub. No. US 2016/0099872 A1 hereinafter Kim), and further in view of Bisht, et al (Pub. No. US 2016/0080481 A1 hereinafter Bisht).

Claim 1 is an independent claim and Kim discloses a network element usable in association with a remote controller, the network element comprising: 
interface circuitry to a control-plane circuit (load balancer also has a control plane, para. [0063]) and 
a data-plane circuit comprising configurable data processing circuits (load balancer’s data plane circuits, para. [0062]) configured to process data tuples associated with data messages (load balancer that distributes a data message that is addressed to any one of several destination compute nodes, to one of those nodes based on the data tuple that is retrieved, para. [0005]) and configured to implement one or more load balancers in the data plane (load balancer’s data plane circuits, para. [0062]).  
Kim does not specifically disclose, but Bisht teaches wherein a network element is configured to receive, from the remote controller (controller remote from load balancing switch, para. [0009], [0051]), flow entry data to configure the data processing circuits (controller installs entries in a flow table at a switch remote from controller (showing the receiving at the load balancing switch), para. [0009], [0051], [0052]; flow table used for data flow packet processing, see abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Bisht’s remote flow entry data to populate flow tables at a load balancing switch with Kim’s DNAT tables for packet flows in a load balancer because it would have allowed for an exemplary source of flow table information.  

As per claim 2, claim 1 is incorporated and Kim further discloses comprising: the control-plane circuit is coupled to the interface circuity, and the control-plane circuit is to configure the configurable data processing circuits (the control plane provides the interface to configure the load balancer and includes one or more CPUs and memories that perform control plane functionalities that are needed to configure the data plane operations of the load balancer, para. [0064]).  

As per claim 4, claim 1 is incorporated and Kim further discloses wherein the data-plane circuit comprises: 
at least one storage to store a plurality of different address mapping sets with each address mapping set corresponding to a different set of nodes in a node group (DNAT tables storing identity of a plurality of data compute nodes that are part of the group, abstract) and 
a destination selector to receive a set identifier for a message flow (data packet sent to a group of candidate compute nodes via load balancer includes a virtual address for the group, para. [0035]) and to select a node for the message flow from the mapping set identified by the set identifier received for (the load balancer distributes data packets that are addressed to a virtual address that is associated with a group of destination compute nodes (e.g., a group of webservers, application servers, or database servers), to different network addresses of the different destination compute nodes (DCNs) in that group identified by virtual IP address, para. [0036], see also para. [0062]).  

As per claim 6, claim 1 is incorporated and Kim further discloses wherein the data-plane circuit comprises: 
a plurality of data processing circuits configured to process data tuples associated with data messages received by the network element in order to forward the data messages within a network (data plane circuits include a packet processor which receives incoming packets and extracts tuples from the message to replace VIUP address with DIUP address to output the packet through the load balancer’s network interface, para. [0062]), and 
a plurality of data processing circuits configured to implement the destination selector and set ID allocator of the load balancer (load balancer’s data plane circuits which outputs packets to specific DIP address by processing tuples for VIPs of one or more DCN groups, para. [0062]).

As per claim 9, claim 1 is incorporated and Kim further discloses wherein the configurable data processing circuits are configured to provide: a connection storage to store for each of a plurality previously processed message flows (connection data storage, para. [0062]; DNAT tables for storing available DIPs for flows it receives and stores a pseudo-random distribution of the DIPs that were available at the time of the creation of the DNAT table, para. [0005], [0006], [0009], [0010]), a message flow identifier (stored DIPs for flows, para. [0009] or tuple values, para. [0006]) and a set identifier (virtual IP address for group of data compute nodes, para. [0006]) and a plurality of configurable data (data plane circuits, para. [0062]) in a plurality of data processing stages (DNAT creation created over time with different versions, para. [0009], [0010]).  

As per claim 10, claim 1 is incorporated and Kim further discloses wherein the configurable data processing circuits are configured to provide: 
a connection storage stage to store for each of a plurality previously processed message flows, a message flow identifier (stored DIPs for flows, para. [0009] or tuple values, para. [0006]) and a set identifier (VIP address, para. [0006]), wherein for a received message, the connection storage stage is to (1) determine whether it stores a set identifier for the received message's flow identifier (different actions for new or previously used DNAT tables for VIPs shows a determination for whether a new or previously used DNAT table should be used for flow processing, para. [0009], [0010]), (2) if so, output the stored set identifier for a destination selector to use (process all prior flows that do not go to a removed DCN, by using one of the previously created DNAT tables that it was previously using to load balance the flows, para. [0010]), and (3) if not, direct a set ID allocator to output a set identifier for the destination selector to use (for new flows, create a new DNAT table to store available DIPs for new flows that it receives, para. [0009]).  

As per claim 12, claim 1 is incorporated and Kim further discloses comprising a forwarding element coupled to a network (packet processor of load balancer that outputs packets through load balancer’s network interface, para. [0062]).  

Claim 13 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.

claim 14, claim 13 is incorporated.  Claim 14 corresponds to claim 2 and is therefore rejected for similar reasoning.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Larson (Pub. No. US 2016/0043927 A1 hereinafter Larson).

As per claim 11, claim 1 is incorporated and Kim does not specifically disclose, but Larson teaches wherein the configurable data processing circuits comprise stateful arithmetic logic units at least one of which is configured to implement a cache stage (configuration engine updates the values for the data-plane/interface in the configuration cache, para. [0074]; the state of the various data-planes and interfaces may be cached, para. [0094]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Larson’s cache state for a data plane with Kim’s data plane because it would have allowed for a faster access of data available in via the cache (see Larson, para. [0094]).

Allowable Subject Matter
Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN A BUI/Primary Examiner, Art Unit 2448